DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because it recites "with bent portion" in line 8. It appears as though the claim should recite "portions" or that additional language is missing. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation "the" in lines 1. There is insufficient antecedent basis for this limitation in the claim. The claim language is directed towards a subcombination "for coupling ... to a cultivator shank," and the cultivator shank (and the hole thereof and the coupling thereto) are not elements of the claimed invention. Claims 3-18 are also rejected because they depend from claim 1.
Claim 9 recites the limitation "the lugs" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lugs" in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-12, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkenbach et al. (US 6,315,058)

With respect to claim 1, Birkenbach discloses a quick-change system for a sweep comprising:
a sweep comprising a neck (including 30), the neck being configured for coupling the sweep to a cultivator shank (such as that including 12),
a removable wedge (including 36),
wherein the neck defines an inner surface with at least one lug (24) to be fitted in at least one hole of the cultivator shank,
wherein the neck further defines a transverse "C"-shaped profile that includes a pair of side flaps (including 34) with bent portions at the ends capable of clasping the cultivator shank (see Figs. 2, 3), and
wherein the removable wedge (including 36) is configured to be slide between the pair of side flaps (as 26 is attached) along the cultivator shank to hold the cultivator shank against the inner surface of the neck (see Figs. 1, 2),
such that the coupling of the at least one lug of the sweep in the at least one hole of the cultivator shank together with the removable wedge inserted in the neck makes it possible to retain and fasten the sweep to the cultivator shank (see Fig. 1).





With respect to claim 5, Birkenbach discloses the inner surface of the neck comprising two lugs (24) configured to fit into respective holes of the cultivator shank.

With respect to claims 6-10, Birkenbach discloses the lugs (24) being cylindrical (shown as bolts through circular holes) and oblong (shown as oblong in Fig. 1).

With respect to claim 11, Birkenbach discloses the neck (including 30) defining a longitudinal section having a straight shape (see Fig. 1).

With respect to claim 12, Birkenbach discloses the removable wedge (including 36) defining a longitudinal section having a straight shape (inner edges shown as flat and straight).

With respect to claim 15, Birkenbach discloses the side flaps (including 34) of the neck being symmetrical, facing each other inwardly (see Figs. 2, 3).

With respect to claim 17, Birkenbach discloses a tool (40), which is capable of releasing the removable wedge from the sweep (in a manner reverse of 56).

With respect to claim 18, Birkenbach discloses the tool (40) comprising an inverted "U" shape (formed by 46, 52), where in an intermediate part of the inverted "U," the tool comprises two opposite tabs (of 46), each tab being configured to fit over a slit of the removable wedge and to lever (via 52) against the sweep; the tool further comprising a grip (44) on one end of the tool and a striking area on the other end of the tool (outer surface of 52).

Claims 1, 5-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borter (US 6,315,057).

With respect to claim 1, Borter discloses a quick-change system for a sweep comprising:
a sweep comprising a neck (including 26), the neck being configured for coupling the sweep to a cultivator shank (such as that including 12 and/or 50),
a removable wedge (including 80),
wherein the neck defines an inner surface with at least one lug (70) to be fitted in at least one hole of the cultivator shank,
wherein the neck further defines a transverse "C"-shaped profile (see Fig. 2) that includes a pair of side flaps (including 32, 38) with bent portions (including 44, 46) at the ends capable of clasping the cultivator shank, and
wherein the removable wedge (including 80) is configured to be slide between the pair of side flaps (along broken line extending from 80 shown in Fig. 2) along the cultivator shank to hold the cultivator shank against the inner surface of the neck,
such that the coupling of the at least one lug of the sweep in the at least one hole of the cultivator shank together with the removable wedge inserted in the neck makes it possible to retain and fasten the sweep to the cultivator shank (see Fig. 3).

With respect to claim 5, Borter discloses the inner surface of the neck comprising two lugs (70, 74) configured to fit into respective holes of the cultivator shank.

With respect to claims 6-10, Borter discloses the lugs (70, 74) being cylindrical (shown as bolts through circular holes) and oblong (shown as oblong in Fig. 3).

With respect to claim 12, Borter discloses the removable wedge (including 80) defining a longitudinal section having a straight shape (see Fig. 2).

With respect to claim 15, Borter discloses the side flaps (including 32, 38) of the neck being symmetrical, facing each other inwardly (see Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gondeiro (US 3,792,736) in view of Borter.

With respect to claim 1, Gondeiro discloses a quick-change system for a sweep comprising:
a sweep comprising a neck (including 24, 28, 32, 36), the neck being configured for coupling the sweep to a cultivator shank (such as 18),
a removable wedge (including 42),
wherein the neck defines an inner surface with at least one lug (26) to be fitted in at least one hole (such as 20) of the cultivator shank,
wherein the neck further defines a transverse "C"-shaped profile that includes a pair of side flaps (including 28, 32, 36) configured to clasp said cultivator shank, and
wherein the removable wedge (including 42) is configured to slide between the pair of side flaps along the cultivator shank (see Fig. 2) to hold the cultivator shank against the inner surface of the neck (see Figs. 1, 2),
such that the coupling of the at least one lug of the sweep in the at least one hole of the cultivator shank together with the removable wedge inserted in the neck makes it possible to retain and fasten the sweep to the cultivator shank (see Figs. 1, 2).

Gondeiro does not explicitly disclose the pair of side flaps having bent portions at the ends. Borter teaches a quick-change system for a sweep comprising a sweep having a neck (including 26), the neck being configured for coupling the sweep to a cultivator shank (such as that including 12 and/or 50), wherein the neck further defines a transverse "C"-shaped profile (see Fig. 2) that includes a pair of side flaps (including 32, 38) with bent portions (including 44, 46) at the ends capable of clasping the cultivator shank.
Gondeiro and Borter are analogous because they both disclose quick-change systems for sweeps having wedges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Gondeiro with the clasping means (i.e. bent portions) as taught by Borter in order to limit movement of the sweep relative to the shank. (See Borter, col. 3, lines 2-5 and 32-38.)

With respect to claim 9, Gondeiro discloses the at least one lug being cylindrical (26 shown as cylindrical in Fig. 3).

With respect to claim 10, Gondeiro discloses the at least one lug being oblong (26 shown as oblong in Figs. 1, 2).

With respect to claim 11, Gondeiro discloses the neck defining a longitudinal section (including upper section of 24 as seen in Fig. 1) having a straight shape (see Fig. 1).

With respect to claim 12, Gondeiro discloses the removable wedge (including 42) defining a longitudinal section (including 52, 54) having a straight shape (see Fig. 3).

With respect to claim 13, Gondeiro discloses the neck defining a longitudinal section (including lower section of 24 as seen in Fig. 1) having a curved shape (see Fig. 1).

With respect to claim 14, Gondeiro discloses the removable wedge defining a longitudinal section (including 44) having a curved shape (see Fig. 3).

With respect to claim 15, Gondeiro discloses the side flaps (including 28, 32, 36) of the neck being symmetrical, facing each other inwardly (see Figs. 2, 3).

With respect to claim 16, Gondeiro discloses the quick-change system, wherein the removable wedge (including 42) further comprises a mounting indicator defined between a top mark and a bottom mark (including marks of end of 44, ends of 50 including 56, and ends of 46; ends providing marks as shown by Applicant with respect to element 16 in Fig. 9), both the top and the bottom marks being comprised in the removable wedge, such that the removable wedge is correctly placed when an upper part of the neck is placed within the mounting indicator (see Fig. 2).

With respect to claim 17, Gondeiro discloses a tool (for "tool gripping head 46"), which is configured to release (via 46) the removable wedge (including 42).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gondeiro in view of Borter and further in view of Smith et al. (US 1,443,050)

Gondeiro and Borter teach the quick-change system for a sweep regarding claim 1, above. Neither explicitly discloses the removable wedge being wedge-shaped. Smith teaches a quick-change system for a sweep, wherein the removable wedge (10) is wedge-shaped (see Figs. 1, 2).
Gondeiro, Borter, and Smith are analogous because they all disclose quick-change systems for sweeps having wedges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the wedge-shaped means as taught by Smith in order to more easily insert the wedge.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gondeiro in view of Borter and further in view of Clifford et al. (US 2,757,595)

With respect to claim 3, Gondeiro and Borter teach the quick-change system for a sweep regarding claim 1, above. Neither explicitly discloses the removable wedge being wedge-shaped. Clifford teaches a quick-change system for a sweep, wherein the removable wedge (including 12) is wedge-shaped (tapering to 15; see Figs. 1-5).
Gondeiro, Borter, and Clifford are analogous because they all disclose quick-change systems for sweeps having wedges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the wedge-shaped means as taught by Clifford in order to more easily insert the wedge.

With respect to claim 4, Gondeiro and Borter teach the quick-change system for a sweep regarding claim 1, above. Neither explicitly discloses the removable wedge comprising a protrusion with a slit. Clifford teaches a quick-change system for a sweep, wherein the removable wedge (including 12) comprises in a central part, and a protrusion with a slit (rear protruding face of 12 with 14, 14a), wherein the protrusion is configured to protrude and be located between the side flaps (see Figs. 2, 3).
Gondeiro, Borter, and Clifford are analogous because they all disclose quick-change systems for sweeps having wedges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the wedge means as taught by Clifford in order to form an interlocking fit and more securely hold the wedge.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gondeiro in view of Borter and further in view of Peoples (US 2,712,280).

With respect to claim 5, Gondeiro and Borter teach the quick-change system for a sweep regarding claim 1, above. Neither explicitly discloses a unitary neck structure having two lugs configured to fit into respective holes of the cultivator shank. Peoples teaches a quick-change system for a sweep, wherein the inner surface of the neck comprises two lugs (24) configured to fit into respective holes of the cultivator shank (see Figs. 1, 2).
Gondeiro, Borter, and Peoples are analogous because they all disclose quick-change systems for sweeps having lugs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the lug means as taught by Peoples in order to more securely hold the sweep and prevent any rotation about a lug.

With respect to claims 6-8, Gondeiro discloses the at least one lug (26) being cylindrical (shown as cylindrical in Fig. 3) and oblong (shown as oblong in Figs. 1, 2). Additionally, Peoples teaches the two lugs (24) being cylindrical (see Fig. 4) and oblong (see Figs. 1, 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gondeiro in view of Borter and further in in view of Wang (US 5,964,130).

Gondeiro and Borter teach the quick-change system for a sweep regarding claim 17, above. Neither explicitly discloses the structure of a tool having an inverted "U" shape. Wang teaches a tool comprising an inverted "U" shape (formed by 111, 211; see Figs. 4, 7), where in an intermediate part of the inverted "U," the tool comprises two opposite tabs (of 31), each tab capable of fitting over a slit (within 53 as shown) of the removable wedge and levering against the sweep (as taught by Gondeiro); the tool further comprising a grip (including 11, 14) on one end of the tool and a striking area (on 111) on the other end of the tool.
Gondeiro and Wang are analogous because they both disclose the use of tools for gripping hex-heads. Borter also discloses hex-heads for gripping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tool means as taught by Wang in order to securely grip the wedge for removal.


Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.

Regarding Gondeiro, Applicant argues: "Gondeiro describes a removable wedge that does not slide between, but rather, across the pair of side flaps. The removable wedge does not slide longitudinally along the cultivator shank because it does not touch the cultivator shank... Gondeiro does not describe a removable wedge 'wherein the removable wedge is configured to slide between the pair of side flaps along the cultivator shank to hold the cultivator shank against the inner surface of the neck.'" (See Remarks of 10/15/2021, labeled p. 9.)
Applicant's argument is unpersuasive because Gondeiro explicitly shows the removable wedge between the pair of side flaps in Fig. 2. As Applicant admits, Gondeiro describes a removable wedge that slides across the pair of side flaps, such that it is positioned between the flaps as shown in Fig. 2 of Gondeiro. Further, the removable wedge sliding "longitudinally along the cultivator shank" is not claimed, and the cultivator shank is not part of the claimed invention. Gondeiro teaches the removable wedge (including 42) being configured to slide between the pair of side flaps (as admitted by Applicant and seen in Fig. 2) along the cultivator shank (such as 18) to hold the cultivator shank against the inner surface of the neck.

Further regarding Gondeiro, Applicant argues: "Additionally, claim 1 is further distinguished from Gondeiro in that the system of claim 1 provides for a more secure assembly and an easier disassembly which is performed by pressing the wedge to slide back outwards from the neck." (See Remarks of 10/15/2021, labeled p. 9.)
Applicant’s argument is unpersuasive because the features upon which applicant relies (i.e., "provid[ing] for a more secure assembly and an easier disassembly which is performed by pressing the wedge to slide back outwards from the neck") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, it is noted that a recitation of the functionality of the claimed invention (e.g. "provides for ... which is performed by...") must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the function, then it meets the claim.

Regarding Birkenbach, Applicant argues: "Further, in contrast to claim 1, Birkenbach describes a quick-change system for a sweep where the shank is not fixed to the sweep but rather to the wedge. The wedge is assembled to the sweep to create a solid assembly. Birkenbach does not disclose a neck which defines an inner surface with at least one lug to be fitted in at least one hole of the cultivator shank." (See Remarks of 10/15/2021, labeled p. 9.)
First, Applicant's argument is unpersuasive because "a shank fixed to the sweep" is not part of the claimed invention or recited in the claims. Second, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Third, the claim language is given its broadest reasonable interpretation in light of the specification, and the "cultivator shank" set forth is broad enough to consider the structure of Birkenbach including 12 and 14 as such. Further, the term "neck" is broad enough to include multiple pieces, such as that disclosed by Birkenbach, wherein the neck (including 30 and 24) defines an inner surface with at least one lug (24) to be fitted in at least one hole of the cultivator shank.

Further regarding Birkenbach, Applicant argues: "The sweep is not directly fixed to the cultivator shank but through the wedge and the wedge does not slide longitudinally along the cultivator shank because the wedge is fixed to the cultivator shank." (See Remarks of 10/15/2021, labeled p. 10.)
Applicant’s argument is unpersuasive because the features upon which applicant relies (i.e., "directly fixed" and "slide longitudinally along") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding Birkenbach, Applicant concludes: "Therefore, Birkenbach does not disclose 'wherein the neck further defines a transverse “C”-shaped profile that includes a pair of side flaps with bent portion at the ends configured to clasp said cultivator shank, and wherein the removable wedge is configured to slide between the pair of side flaps along the cultivator shank to hold the cultivator shank against the inner surface of the neck, such that the coupling of the at least one lug of the sweep in the at least one hole of the cultivator shank together with the removable wedge inserted in the neck makes it possible to retain and fasten the sweep to the cultivator shank.'" (See Remarks of 10/15/2021, labeled p. 10.)
Applicant's argument is unpersuasive because, as set forth above, Birkenbach discloses:
the neck (including 30) further defining a transverse “C”-shaped profile that includes a pair of side flaps (including 34) with bent portion at the ends configured to clasp said cultivator shank (see Figs. 2, 3),
the removable wedge (including 36) being configured to slide between the pair of side flaps along the cultivator shank to hold the cultivator shank against the inner surface of the neck (see Fig. 2),
such that the coupling of the at least one lug of the sweep in the at least one hole of the cultivator shank together with the removable wedge inserted in the neck makes it possible to retain and fasten the sweep to the cultivator shank (see Fig. 1).

Applicant argues: "Additionally, the present application describes several advantages over the cited art. Gondeiro requires custom, unique hardware to secure the sweep to the shank transversely to the direction of travel. This leaves hardware exposed to the flow of soil on the sides of the sweep, which would result in failure of the retaining bolt through wear. In contrast, retaining components of the present application are located on the backside of the shank which shields them from the flow of soil, eliminating the risk of premature wear of the retaining components. Further, the present application makes use of the existing holes in cultivator shanks that conform to the industry standard (i.e., American Society of Agricultural and Biological Engineers Standard S225.2). Unlike Gondeiro and Birkenbach, no additional hardware or fasteners are required other than the sweep and the retaining wedge. Finally, the invention described in the present application may be produced using sheet metal forming methods." (See Remarks of 10/15/2021, labeled p. 10.)
Again, Applicant’s argument is unpersuasive because the features upon which Applicant relies (i.e., advantages over the cited prior art) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/1/15/22